Citation Nr: 1609608	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  08-36 962A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left upper extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that this appeal was initially considered a claim for entitlement to an increased rating for degenerative disc disease of the cervical spine.  During the pendency of this appeal, the RO granted a separate rating for left upper extremity radiculopathy.  That issue was considered part and of the increased rating cervical spine claim.  In November 2013 decision, the Board finally adjudicated the claim for an increased rating for a cervical spine disability, and remanded the claim for a higher rating for left upper extremity radiculopathy to obtain any available recent medical treatment records.  The record reflects there was substantial compliance with the November 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's left upper extremity radiculopathy is manifested by mild numbness in the thumb, middle and ring fingers, hypoactive reflexes in the left biceps, triceps, and brachioradialis, but with no pain, paresthesias, or dysesthesias in the left upper extremity, as well as normal muscle strength, normal sensory testing, and no muscle atrophy.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left upper extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in August 2006 and April 2014.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Pursuant to the November 2013 Board remand, in a letter dated in April 2014, the RO requested that the Veteran provide information regarding any private treatment he had received for the service-connected left upper extremity radiculopathy.  The record reflects that the Veteran did not respond to this letter.  Additionally, the VA examination he underwent in January 2013 is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In the Appellant's Post-Remand Brief, submitted by the Veteran's representative in January 2016, the representative noted that although the last VA examination [in 2013] indicated the severity of the Veteran's radiculopathy was mild, he maintained his assertion that the condition was more severe than the currently assigned 10 percent evaluation.  The representative requested that if the Board was unable to grant the increased evaluation for left upper extremity radiculopathy, that this matter be remanded, claiming the last VA examination was over 36 months old and that pursuant to case law, that VA examination was "too old to adequately evaluate the state of the condition" and VA must provide a new examination.  The Board notes, however, that there is no indication in the record that the Veteran's radiculopathy of the left upper extremity has increased in severity since January 2013; rather, the Veteran's representative has asserted on his behalf that the 2013 VA examination is inadequate merely because of the passage of time. 
However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007). The Board does not find this to be an adequate basis to obtain another VA examination, as there has been on specific allegation that the Veteran's condition has worsened since the VA examination in 2013.  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the Veteran's left upper extremity radiculopathy has been rated pursuant to DC 8515.  

Under Diagnostic Code 8515, incomplete paralysis of the median nerve in the minor extremity warrants 10, 20, or 40 percent evaluations if it is mild, moderate, or severe, respectively.  A 60 percent rating is warranted for paralysis of the median nerve in the minor extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

On the VA examination in January 2013, the Veteran reported having neck pain and numbness in the thumb, middle, and ring fingers in both hands.  It was noted that he had left median nerve paralysis that was diagnosed in 1988.  He reported he had compressed all his vertebras after falling from one foot, and that at that time they only detected the fracture of his foot, but that four years prior to separation he had a test done, because of numbness in his index finger, which came out positive.  He reported having neck pain and numbness in his thumb, middle, and ring fingers, in both hands.  It was noted that he did not have pain, paresthesias, or dysesthesias, in the left upper extremity, but did have mild numbness in the left upper extremity.  Muscle strength testing in the left upper extremity was normal, and he had no muscle atrophy.  Reflexes were hypoactive in the left biceps, triceps, and brachioradialis.  Sensory testing was normal, and microfilament testing was negative.  EMG studies showed radiculopathy of C7 on the left and right.   

After reviewing the record, the Board concludes that the preponderance of the evidence shows that the symptoms related to the Veteran's service-connected radiculopathy of the left upper extremity are for the most part sensory - i.e. numbness,  and are, at most, mild in severity.  Moreover, objective examination shows no atrophy, neurologic, strength, or motor defects, and minimal and minimal reflex abnormality; thus, there has been no showing of impairment approximating moderately severe incomplete paralysis.  38 C.F.R. § 4.7.  

In summary, the preponderance of the evidence reflects that the Veteran's service-connected radiculopathy of the left upper extremity has been no more than 10 percent disabling.  In that regard, the symptoms related to his service-connected radiculopathy of the left upper extremity are at most mild and equivalent to no more than mild incomplete paralysis.  The benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent for radiculopathy of the left upper extremity must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The criteria for a rating in excess of 10 percent for left upper extremity radiculopathy have not been met.


____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


